DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it refers to the purported merits of the application: “novel LUT6 design in a circuit chip fabric allows a 2-bit adder slice to be built that efficiently makes use of the LUT6 without requiring additional logic blocks”.  Correction is required.  See MPEP § 608.01(b).I.B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 line 2, and claim 16 lines 2, and 4 recite “the first ALU slice”.  This limitation lacks antecedent basis. It is unclear whether this limitation recites the same ALU slice as a first two-bit ALU slice recited in claim 1 or a different ALU slice.  For purposes of examination, this limitation is being interpreted as “the first two-bit ALU slice”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of paten eligible subject matter because the claims are direct to a signal per se.  The broadest reasonable interpretation of a machine-readable storage medium claimed includes transitory signals such as carrier waves.  See MPEP 2106.II, 2106.03.I. Upon review of the specification no non-transitory limitation of the machine-readable storage medium could be found.  The specification at [0037] states that terms “computer-readable medium” and “storage device” do not include carrier waves to the extent the carrier waves are deemed too transitory.” However, no similar language was found with respect to “machine-readable storage medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7685215 B1 Gaide et al., (hereinafter “Gaide’)  in view of US 20200106442 A1 Langhammer et al., (hereinafter “Langhammer”).

Regarding claim 1, and claim 2, “Gaide” teaches the following:
 a first two-bit arithmetic logic unit (ALU) slice configured to: 
receive as input two bits of a first operand, two bits of a second operand, and a carry-in bit from a second two-bit ALU slice (col 9 line 10-col 10 line 5, Fig 8 A0, A1 for receive as input two bits of a first operand, B0, B1 for receive two bits of a second operand, CIN0 for receive a carry-in bit from a second two-bit ALU slice, col 6 line 59 – col 7 line 44 showing CIN generated from previous operation, and fig 1 showing adder configured in serial manner with previous slices col 1 line 47-51, and col 5 lines 13-25 for multiple stages); and 
provide, as output, two sum bits and a carry-out bit, the two sum bits containing the sum of the input two bits of the first operand, the input two bits of the second operand, and the carry-in bit (col 9 line 10-col 10 line 5, Fig 8 SUM 0, SUM 1, COUT); 
	Gaide discloses using plural look up table (LUT) including various embodiments of the LUT circuit wherein one or more instances of a LUT4 circuit may be implemented (abstract, col 4 line 66 – col 5 line 25).  Gaide does not, however, explicitly disclose the particular embodiment claimed wherein each of a plurality of LUT4s receive the two bits of the first operand and the two bits of the second operand.
	However, in the same field of endeavor, Langhammer discloses a logic element that includes four separate lookup tables (LUT0, LUT2, LUT2, and LUT3), wherein each lookup table is a four-input lookup table comprising 4-bit inputs each ([0036]).  Langhammer further discloses the LUTs being programmable by a user to implement a desire custom logic function, with flexibility to arrange logic array blocks according to various cost functions to create a desired final placement including four LUT4 arrangements comprising 2-bit operands including any combinatorial and/or arithmetic functions and truth table ([0002], [0066], [0077], fig 7B-7D). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the functionality of Gaide’s two-bit arithmetic using four four-input lookup tables comprising 4-bit inputs each by programming the functionality as disclosed in Gaide col 9 lines 39-67.  It is obvious to apply a known technique to a known device ready for improvement to yield predictable results. MPEP 2141.III.(D).

	Regarding claim 5, in addition to the teachings addressed by Gaide in view of Langhammer in claim 1, Gaide discloses:
	wherein a first LUT4 of the plurality of LUT4s is configured to generate an output that is a binary exclusive or (XOR) of a low bit of the first operand with a low bit of the second operand (Gaide fig 8 PROP 0, col 8 line 66 – col 9 line 39).
And wherein functionality is programmed by Langhammer in a first LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 5. 

	Regarding claim 6, in addition to the teachings addressed by Gaide in view of Langhammer in claim 5, Gaide discloses:
	wherein a second LUT4 of the plurality of LUT4s is configured to generate an output that is a binary exclusive or (XOR) of a high bit of the first operand with a high bit of the second operand (Gaide fig 8 PROP 1, col 8 line 66 – col 9 line 39).
And wherein functionality is programmed by Langhammer in a second LUT4 of the plurality of LUT4s configuration is designed as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 6. 

Regarding claim 7, in addition to the teachings addressed by Gaide in view of Langhammer in claim 6, Gaide discloses:
	wherein a third LUT4 of the plurality of LUT4s is configured to generate an output that is an AND of the low bit of the first operand with the low bit of the second operand (Gaide fig 9 902 out). 
And wherein functionality is programmed by Langhammer in a third LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 7. 

Regarding claim 8, in addition to the teachings addressed by Gaide in view of Langhammer in claim 7, Gaide discloses:
wherein a fourth LUT4 of the plurality of LUT4s is configured to generate an output that is an OR of (Col 2 in eqn 8 the plus sign in G1 + P1*G0 for the OR): 
an AND of the high bit of the first operand with the high bit of the second operand (Col 2 in eqn 8 the G1, as defined in eqn 4 as Gi = Ai*Bi, multiplication for AND) ; and 
an AND of (Col 2 in eqn 8 the P1*G0, the multiplication for AND): 
the XOR of the high bit of the first operand with the high bit of the second operand (Col 2 in eqn 8 P1*G0, P1 defined as XOR Ai XOR Bi as in eqn 5); and 
the AND of the low bit of the first operand with the low bit of the second operand(Col 2 in eqn 8 P1*G0, the G0 defined as Xi*Bi multiplication for AND).
The above mapping results in LUT4 calculating a portion of eqn 8 C2 = G1 + P1*G0, wherein eqn 8 is further defined by eqn 4 and eqn 5. 
Wherein functionality is programmed by Langhammer in a fourth LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 8. 

Regarding claim 9, in addition to the teachings addressed by Gaide in view of Langhammer in claim 5, Gaide discloses:
wherein a second LUT4 of the plurality of LUT4s is configured to generate an output that is a binary and (AND) of (Fig 9-902): 
the binary XOR of the low bit of the first operand with the low bit of the second operand (Fig 9 Prop 0, Prop defines as in eqn 15 col 9 as XOR); and 
an XOR of a high bit of the first operand with a high bit of the second operand (Fig 9 Prop 1, Prop defined as eqn 15 col 9 as XOR).
Wherein functionality is programmed by Langhammer in a second LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 9. 
 
Regarding claim 10, in addition to the teachings addressed by Gaide in view of Langhammer in claim 9, Langhammer discloses:
wherein a third LUT4 of the plurality of LUT4s is configured to generate an output that is an exclusive or (XOR) of (fig 11 1102 for XOR): 
an AND of the low bit of the first operand with the low bit of the second operand (Fig 11 LUT1 functionality); and 
the XOR of the high bit of the first operand with the high bit of the second operand (Fig 11 LUT2 functionality).
Wherein functionality is programmed by Langhammer in a third LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 9. 

Regarding claim 11, in addition to the teachings addressed by Gaide in view of Langhammer in claim 10, Gaide discloses:
wherein a fourth LUT4 of the plurality of LUT4s is configured to generate an output that is an OR of (Col 2 in eqn 8 the plus sign in G1 + P1*G0 for the OR): 
an AND of the high bit of the first operand with the high bit of the second operand (Col 2 in eqn 8 the G1, as defined in eqn 4 as Gi = Ai*Bi, multiplication for AND) ; and 
an AND of (Col 2 in eqn 8 the P1*G0, the multiplication for AND): 
the XOR of the high bit of the first operand with the high bit of the second operand (Col 2 in eqn 8 P1*G0, P1 defined as XOR Ai XOR Bi as in eqn 5); and 
the AND of the low bit of the first operand with the low bit of the second operand(Col 2 in eqn 8 P1*G0, the G0 defined as Xi*Bi multiplication for AND).
The above mapping results in LUT4 calculating a portion of eqn 8 C2 = G1 + P1*G0, wherein eqn 8 is further defined by eqn 4 and eqn 5. 
Wherein functionality is programmed by Langhammer in a fourth LUT4 of the plurality of LUT4s configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 11. 

Regarding claim 12, in addition to the teachings addressed by Gaide in view of Langhammer in claim 5, Gaide discloses:
wherein a low order bit of the sum bits is an XOR of the output of the first LUT4 with the carry-in bit (col 2 eqn 6 as further defined by eqn 5).
Wherein functionality is programmed by Langhammer in the  first LUT4 of the plurality of LUT4s configuration as in claim 1 (see also Langhammer [0100]).  The motivation to combine provided with respect to claim 1 applies equally to claim 12. 

Regarding claim 14, in addition to the teachings addressed by Gaide in view of Langhammer in claim 1, Gaide discloses:
wherein the first two-bit ALU slice is further configured to receive: 
a first input bit from the second two-bit ALU slice, the first input bit representing the carry-out bit of the second two-bit ALU slice if a carry input to the second two-bit ALU slice is zero (Fig 5 C input to 514, col 5 line 40 – col 6 line 35); and 
a second input bit from the second two-bit ALU slice, the second input bit representing the carry-out bit of the second two-bit ALU slice if the carry input to the second two-bit ALU slice is one (Fig 5 CIN to 514, col 5 line 40 – col 6 line 35).
Wherein functionality is programmed by Langhammer in the first two-bit ALU configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 14. 

Regarding claim 15, Gaide in view of Langhammer teach the claim 14 limitations.  Gaide further discloses: 
wherein the first input bit and the second input bit are received by the first two-bit ALU slice before the second two-bit ALU slice receives the carry input to the second two-bit ALU slice (Fig 9 device 901, col 9, line 39 – col 10 line 48, mux select 0, 1 for the first input bit and the second input bit respectively).
Wherein functionality is programmed by Langhammer and the motivation to combine provided with respect to claim 1 applies equally to claim 15. 

 Regarding claim 16, in addition to the teachings addressed by Gaide in view of Langhammer in claim 1, Gaide discloses:
 the first ALU slice is configured to provide, as the output, the two sum bits and the carry-out bit, in a first mode of operations (col 5 line 52 – col 6 line 36 figure 4-7 as implemented in figure 8); and 
in a second mode of operation, the first ALU slice is configured to: 
provide, as output, a first output bit based on the input two bits of the first operand, the input two bits of the second operand, and an assumed value of zero for the carry-in bit, the first output bit being provided before the carry-in bit is received as input (fig 4-7, col 5 line 26-51 as implemented in figure 8 first instance of circuit); 
provide, as output, a second output bit based on the input two bits of the first operand, the input two bits of the second operand, and an assumed value of one for the carry-in bit, the second output bit being provided before the carry-in bit is received as input (fig 4-7, col 5 line 26-51 as implemented in figure 8 second instance of circuit).
Wherein functionality is programmed by Langhammer in the first two-bit ALU configuration as in claim 1.  The motivation to combine provided with respect to claim 1 applies equally to claim 14. 

Regarding claim 17, in addition to the teachings addressed by Gaide in view of Langhammer in claim 16, Gaide discloses:
one or more additional ALU slices including a highest-order ALU slice, such that the circuit generates, as an output of the highest-order ALU slice in the second mode of operation (fig 3, col 4 line 31- col 5 line 25), one of the following values: 
a one-bit value that is active if and only if any pair of corresponding bits in the first operand the second operand are active; 
a one-bit value that is active if and only if any bit in the first operand or the second operand is active; 
a one-bit value that is active if and only if no pairs of corresponding bits in the first operand and the second operand are both active; 
a one-bit value that is active if and only if every bit in the first operand and the second operand is not active; 
a one-bit value that is active if and only if any pair of corresponding bits in the first operand and the second operand are different; or 
a one-bit value that is active if and only if the first operand and the second operand are identical (fig 4 provides for each example above).
Wherein functionality is programmed by Langhammer as per the motivation described in claim 1.  

Claims 18-19 are directed to a machine readable storage medium containing instructions that when executed by a machine, cause the machine to program a field programmable gate array (FPGA) to generate a circuit comprising the circuit of claims 1-2.  All circuit elements comprised in the circuits of claims 18-19 are contained in the circuit elements of claims 1-2.  The claim 1-2 circuit element mappings apply equally to the circuits of claims 18-19.  Furthermore Gaide discloses implementation in FPGA (col 4 line 31-53).

Claim 20 is directed to a system comprising a memory that stores instructions and one or more processors configured by the instructions to perform operations comprising programming a field programmable gate array (FPGA) to generate a circuit comprising the circuit of claim 1.  All circuit elements comprised in the circuit of claim 20 are contained in the circuit elements of claim 1.  The claim 1 circuit element mappings apply equally to the circuit of claim 20.  Furthermore Gaide in view of Langhammer discloses a system comprising a memory that stores instructions and one or more processors configured by the instructions to perform operations comprising programming a field programmable gate array (FPGA) to generate a circuit (Langhammer fig 1, [0002], [0040] [0052]).  The motivation to combine provided with respect to claim 1 applies equally to claim 20. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gaide in view of Langhammer in view of D. Lewis et al., The Stratix II Logic and Routing Architecture, FPGA ’05, ACM 2005 (hereinafter “Lewis”).

Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis, Gaide in view of Langhammer disclose programmable LUT circuitry configurable for various arithmetic functions (Gaide abstract, col 4 line 66 – col 5 line 25, Langhammer [0002], [0066], [0077], fig 7B-7D), but does not explicitly disclose wherein the four LUT4s are implemented as two LUT5s.  However, in the same field of endeavor Lewis discloses an adaptive logic module (ALM) wherein a composable four 4-LUTs are implemented as components of two LUT5s (Fig 5 p. 17 first paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programmable LUT circuitry of Gaide in view of Langhammer to implement the four LUT4s as components of as  two LUT5s.  As disclosed by Lewis the LUT5 configuration do not need to share as many inputs for are efficiency (p. 17 first paragraph).

Regarding claim 4, in addition to the teachings addressed in the claim 2 analysis, Gaide in view of Langhammer disclose programmable LUT circuitry configurable for various arithmetic functions (Gaide abstract, col 4 line 66 – col 5 line 25, Langhammer [0002], [0066], [0077], fig 7B-7D), but does not explicitly disclose wherein the four LUT4s are implemented as components of a LUT6.  However, in the same field of endeavor Lewis discloses an adaptive logic module (ALM) wherein a composable four LUT4s are implemented as components of LUT6 (figure 4, section 3.1) .  It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the programmable LUT circuitry of Gaide in view of Langhammer to implement the four LUT4s as components of a LUT6.  As disclosed by Lewis a 6-LUT can be partitioned into smaller LUTs to efficiently implement circuits containing a range of LUT sizes that arises in conventional synthesis flows to achieve performance increase of 15% while reducing area by 2% (abstract, section 3, fig 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaide in view of Langhammer in view of US 5898319 New (hereinafter “New”).

Regarding claim 13, Gaide in view of Langhammer teach the claim 5 limitations.  Gaide further discloses multiple slices including at least 3 slices (fig 3, col 4 lines 31-64).  Gaide in view of Langhammer does not, however explicitly disclose a second carry in-bit from a third ALU slice and also does not explicitly disclose a high order bit of the sum bits is an XOR of the output of a second LUT4 of the plurality of LUT4s with the output of a multiplexer controlled by the second carry-in bit. However, in the same field of endeavor New discloses programmable circuitry similar to both Gaide and Langhammer that comprises LUT4 circuitry to perform operations including multi-bit adder function (col 12 line 29 – col 14 line 19, fig 10-11). New further discloses:
the first ALU slice is further configured to receive a second carry-in bit, the second carry-in bit containing a carry-in value from a third ALU slice (fig 10, Carry InB col 12 line 29-59); and 
a high order bit of the sum bits is an XOR of the output of a second LUT4 of the plurality of LUT4s with the output of a memory cell controlled by the second carry-in bit (fig 10 X105 for XOR or high order bit of the sum bits of the output of a second LUT4 of the plurality of LUT4s, with controlled of the Carry InB by memory cell MC selecting between carry InT and carry InB).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the memory cell and second carry in combined with the first carry in disclosed by Gaide and connected at InT as disclosed by New and further to include an high order bit of the sum bits of an XOR at the output of a second LUT4 as disclosed by New to achieve the benefit of including carry in from multiple slices (New col 12 line 29 – 58).  Furthermore the of programmable functionality provided by Langhammer applies equally to claim 13. 
	The multibit adder disclosed by New in figure 10, col 12 line 29 – col 14 line 19, does not explicitly disclose multiplexer controlled carry bit, instead New explicitly discloses a memory cell controlled carry bit in figure 10 to determine of the logic block receives a carry signal from the logic block above or below (col 12 line 40-59).  However, in another embodiment, New discloses using a multiplexer for carry bit selection (figure 8a, 8b).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a multiplexer for the memory cell. A simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141.III.(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
P. Kallstrom et al., Fast and Area Efficient Adder for Wide Data in Recent Xilinx FPGAs, 2016 26th International Conference on field Programmable Logic and Applications (FPL), IEEE, 2016 (hereinafter “Kallstrom”) discloses an architecture that compresses carry length in FPGA adder implementations using LUT6, and multiplexers (abstract , introduction, fig 1).
D. Lewis et al., The Stratix II logic and routing architecture, FPGA ’05: Proceedings of the 2005 ACM/SIGDA 13th international symposium on Field-programmable gate arrays, 2005 (hereinafter “Lewis”) discloses an architecture based on a 6-LUT partitioned into smaller LUTs including 4-LUTs to efficiently implement circuits including multiplexers performing functions including an adder(abstract, introduction, fig 4, fig 5, fig 8).
US 20080068041 Madurawe discloses a configurable LUT structure that generates an arithmetic function of two bits and a carry-in signal received as inputs to the LUT structure (abstract, fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182